      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 1 of 24 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                               )
 Mensch, Inc. DBA Full Moon Bar,               )    Case No.: 1:20-cv-6143
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )                (Jury Trial Demanded)
                                               )
 Society Insurance Company                     )
                                               )
        Defendant.                             )
                                               )
                                               )

       Plaintiff Mensch, Inc. DBA Full Moon Bar (“Plaintiff”) brings this action against Society

Insurance Company (“Defendant”) for acts and omissions arising out of Defendant’s failure to

indemnify Plaintiff under the terms of its property insurance contract. In support thereof, Plaintiff

states the following:

                                    I.      INTRODUCTION

       1.      Plaintiff purchased property insurance coverage from Defendant as outlined in

Plaintiff’s Society Insurance Policy, policy number BP19008510-1 (“Plaintiff’s Insurance

Policy”).

       2.      Plaintiff’s Insurance Policy specifically provides for “Business Interruption

Coverage” for lost income due to partial or loss or damage to property, “Extra Expense” coverage

for necessary expenses incurred due to partial or total interruption of business resulting directly

from loss or damage to property, and “Civil Authority” coverage for lost income during periods

where insured-against perils cause damage to property other than at Plaintiff’s property.
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 2 of 24 PageID #:2




        3.     On December 8, 2019, the first patient in Wuhan City, China was diagnosed with

symptoms of a coronavirus infection, later identified as COVID-19 (the “Coronavirus”). By mid-

January, the Coronavirus had spread to several other countries, including the United States.

        4.     On January 30, 2020, the World Health Organization (“WHO”) declared the spread

of the Coronavirus a Public Health Emergency.1

        5.     Despite the emergency declaration, governments were slow to respond. Over the

following 5 weeks, the Coronavirus spread across the globe, gaining significant footholds in the

Middle East, Europe, and the United States.

        6.     On March 11, 2020, the WHO declared the Coronavirus a global pandemic, stating

it was “deeply concerned by the alarming levels of spread and severity, and by the alarming levels

of inaction” to prevent the Coronavirus from spreading any further.2

        7.     On March 16, 2020, the White House and CDC initiated a “30 Days to Slow the

Spread” campaign to educate the public on the Coronavirus.3 As part of the campaign, it urged

citizens to maintain adequate social distancing and follow the directions of state and local

authorities.

        8.     Following the CDC’s guidelines, all but four states issued emergency civil authority

declarations requiring non-essential businesses to close and non-essential workers to stay at or

work from home.4 Certain local governments also enacted additional measures suspending

business operations to combat the Coronavirus.



1
       https://www.weforum.org/agenda/2020/04/coronavirus-spread-covid19-pandemic-timeline-
milestones/
2
   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020
3
                 https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf
4
  https://abcnews.go.com/Health/states-shut-essential-businesses-map/story?id=69770806

                                                 2
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 3 of 24 PageID #:3




        9.      These civil authority declarations were based in part on the fact that Plaintiff’s

premises’ inherent characteristics posed significant health and safety concerns to the community

in light of the Coronavirus’ ability to transmit from person-to-person and surface-to-person, and

were therefore no longer safe or fit for business purposes or public use. They were also imposed

due to the ubiquitous, widespread nature of the Coronavirus and the fact that it was an airborne

pathogen.

        10.     The widespread impact of the governmental shutdown measures have affected

nearly all business sectors. Indeed, when Illinois Governor J.B. Pritzker issued Executive Order

No. 2020-07 on March 16, 2020 ordering “all businesses in the State of Illinois that offer food or

beverages for on-premises consumption—including restaurants, bars, grocery stores, and food

hall—[to] suspend service for and . . . not permit on-premises consumption,” Plaintiff was forced

to suspend its business operations, which resulted in lost business income.

        11.     Plaintiff expected its all-risk insurance policy to insure against business income

losses and extra expenses resulting from the Governor’s Orders and from the damage caused by

the Coronavirus. However, when Plaintiff sought coverage for lost business income and extra

under its Business Income Coverage, Extra Expense, and Civil Authority policy provisions,

Defendant denied Plaintiff’s claim.

        12.     Plaintiff now seeks recovery under the terms of Plaintiff’s Insurance Policy and

alleges that Defendant is in breach of its insurance policy contract. Plaintiff also seeks declaratory

relief from the Court that its lost business income and extra expenses incurred are covered under

the terms of its policy.




                                                  3
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 4 of 24 PageID #:4




                                           II.     PARTIES

        13.     Plaintiff is a Limited Liability Corporation with its principle place of business at

113 S Batavia Ave, Batavia, IL 60510. Plaintiff is a citizen of Illinois and operates a bar and grill

in Batavia, Illinois. Plaintiff’s Insurance Policy period runs from March 8, 2020 to March 8, 2021.

        14.     Defendant is a mutual insurance company organized under the laws of Wisconsin

and has its principal place of business in Fond du Lac, Wisconsin. Defendant issued Plaintiff’s

Insurance Policy to protect against unforeseen events that may affect business income or extra

expenses.

                                III.    JURISDICTION AND VENUE

        15.     This Court has personal jurisdiction over Defendant pursuant to Illinois’ long-arm

statute, 735 ILCS 5/2-209 because this action concerns (1) contacts that Defendant made to insure

property and/or risk in Illinois, (2) business that Defendant transacted within Illinois, and (3) one

or more contracts and/or promises Defendant made that are substantially connected with Illinois.

735 ILCS 5/2-209(a)(1), (4), (7). This Court also has personal jurisdiction over this case because

the insurance policy at issue was purchased, and covers property, in the state of Illinois.

        16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because the amount in controversy exceeds $75,000 exclusive of interests and costs and there is

complete diversity between the parties.

        17.     Venue is proper in this District because a substantial part of the events or omissions

giving rise to these claims occurred in this district and Plaintiff resides in this district.




                                                    4
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 5 of 24 PageID #:5




                             IV.     FACTUAL ALLEGATIONS

A.        The Coronavirus Pandemic

          18.   The Coronavirus was initially identified in Wuhan City, China, on December 8,

2019.5 On December 31, 2019, China informed the WHO that a cluster of pneumonia cases with

unknown origin had emerged and infected a total of 44 individuals, 11 of whom were severely ill.6

          19.   On January 7, 2020, genetic sequencing identified the source of the pneumonia

outbreak as a new type of coronavirus, named COVID-19.7 SARS, MERS, and COVID-19 are

part of the Conoraviridae family of viruses that can cause illnesses ranging from the common cold

to respiratory symptoms, fever, cough, shortness of breath, and breathing difficulties. In more

severe cases, infection can cause pneumonia, severe acute respiratory syndrome, kidney failure,

and even death.

          20.   On January 11, 2020, Thailand announced the first Coronavirus case outside of

China.8     The following day, the WHO announced there may have been human-to-human

transmission of the Coronavirus, and cautioned that a wider outbreak was possible.

          21.   On January 20, 2020, the US announced its first confirmed case of Coronavirus.9

Ten days later, the WHO announced the Coronavirus outbreak constituted a Public Health




5
       https://www.weforum.org/agenda/2020/04/coronavirus-spread-covid19-pandemic-timeline-
milestones/
6
  https://www.who.int/csr/don/05-january-2020-pneumonia-of-unkown-cause-china/en/
7
  https://www.who.int/csr/don/12-january-2020-novel-coronavirus-china/en/
8
      https://www.who.int/news-room/detail/13-01-2020-who-statement-on-novel-coronavirus-in-
thailand
9
  https://www.nytimes.com/2020/01/21/health/cdc-coronavirus.html

                                               5
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 6 of 24 PageID #:6




Emergency of International Concern10 and issued a Strategic Preparedness and Response Plan to

address the growing spread of the virus.11

       22.     During February 2020, Coronavirus cases mounted across the globe, particularly in

Europe, Iran, South Korea, and the United States. Governments started issuing shutdown orders

at the end of February.

       23.     On March 11, the WHO deemed the Coronavirus a global pandemic.12 That same

day, the total number of confirmed Coronavirus cases in the United States surpassed 1,100.13

       24.     By March 17, 2020, all fifty U.S. States had reported confirmed cases of

Coronavirus.

       25.     As of April 23, 2020, more than 2.5 million globally confirmed Coronavirus cases

were reported to the WHO, with over 800,000 coming from the United States.14

B.     Methods of Coronavirus Transmission

       26.     While transmission of the Coronavirus is not yet fully understood, researchers have

documented both human-to-human and surface-to-human transmission of the virus.15




10
   https://www.who.int/news-room/detail/08-04-2020-who-timeline---covid-19
11
        https://www.who.int/publications-detail/strategic-preparedness-and-response-plan-for-the-
new-coronavirus
12
   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020
13
   https://www.nytimes.com/2020/03/10/world/coronavirus-news.html
14
   https://covid19.who.int/
15
     See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces
(Coronavirus able to exist for hours on surfaces); see also https://www.who.int/news-
room/commentaries/detail/modes-of-transmission-of-virus-causing-covid-19-implications-for-
ipc-precaution-recommendations (Coronavirus spreads through aerosolized droplets expelled
from humans)

                                                6
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 7 of 24 PageID #:7




        27.     Most commonly, Coronavirus is spread through airborne, aerosolized droplets from

an infected person. Studies have found that Coronavirus can travel in aerosolized droplets up to

27 feet.16

        28.     However, indirect contact with surfaces or objects touched by an infected person

can also lead to infection.17 On March 27, 2020, the CDC issued a report on Coronavirus outbreaks

on cruise ships and found that the Coronavirus was identified on a variety of surfaces up to 17 days

after cabins had been vacated.18 Other studies from the New England Journal of Medicine have

found that the Coronavirus lasts on surfaces at room temperature for up to 3 days.19 Recently,

Australian researchers found that the Coronavirus can last up to 28 days on banknotes, glass, and

stainless steel.20

C.      Governmental Response to the Coronavirus

        29.     On March 16, 2020, the White House and CDC initiated a “30 Days to Slow the

Spread” campaign to educate the public on the growing threat of the Coronavirus.21 The campaign

urged citizens to maintain adequate social distancing of at least 6 feet, avoid discretionary travel,

and follow the directions of state and local authorities. It also urged citizens to self-isolate if they

or anyone they reside with feels sick or tests positive for the Coronavirus.

        30.     Beginning in March, State and local governments across the country issued civil

authority orders in response to the rapid spread of the Coronavirus by taking the following actions:



16
   https://www.usatoday.com/story/news/health/2020/03/30/coronavirus-social-distancing-mit-
researcher-lydia-bourouiba-27-feet/5091526002/
17
   https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-6701%2820
18
   https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
19
   https://www.nejm.org/doi/full/10.1056/NEJMc2004973
20
     https://www.usnews.com/news/top-news/articles/2020-10-11/novel-coronavirus-survives-28-
days-on-glass-currency-australian-researchers-find
21
   https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                                   7
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 8 of 24 PageID #:8




               a.      Stay at Home orders: 42 states required non-essential workers to remain

                       indoors at home;

               b.      Non-Essential Business Closures: 35 states closed non-essential

                       businesses, including bars, restaurants, hotels, salons, gyms, schools, and

                       wineries;

               c.      Bars/Restaurant Limitations: 47 states closed bars and restaurants except

                       for takeout/delivery; and

               d.      Large Gatherings Ban: 18 states prohibited all gatherings and 26 states

                       prohibited 10 or more people from gathering, including for sporting events,

                       concerts, theaters, and parades.22

       31.     Moreover, the scientific community at large, including the World Health

Organization, has recognized that the “Coronavirus is a cause of real physical loss and damage.”

       32.     On March 16, 2020 Illinois governor J.B. Pritzker issued Executive Order No.

2020-07 ordering “all businesses in the State of Illinois that offer food or beverages for on-

premises consumption—including restaurants, bars, grocery stores, and food hall—[to] suspend

service for and . . . not permit on-premises consumption.”23 Executive Order 2020-55 extended

this shutdown through October 17, 2020.24

       33.     On March 20, 2020, Governor Pritzker issued Executive Order No. 2020-10 which

stated “[a]ll business operations in the State, except Essential Businesses and Operations as defined

below, are required to cease all activities within the State except Minimum Basic Operations, as

defined below. For clarity, businesses may also continue operations consisting exclusively of



22
   https://www.kff.org/coronavirus-policy-watch/this-week-in-coronavirus-april-10-to-april-17/
23
   https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-07.aspx
24
   https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-55.aspx

                                                   8
      Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 9 of 24 PageID #:9




employees or contractors performing activities at their own residences (i.e., working from home).

All Essential Businesses and Operations are encouraged to remain open. To the greatest extent

feasible, Essential Businesses and Operations shall comply with Social Distancing Requirements

as defined in this Executive Order, including by maintaining six-foot social distancing for both

employees and members of the public at all times, including, but not limited to, when any

customers are standing in line”25 (Collectively, “the Governor’s Orders”).

       34.     As a result, Plaintiff was forced to completely shut down from March 16, 2020 to

July 1, 2020. Plaintiff has only been able to operate at approximately 25% capacity since

reopening.

       35.     To date, there have been 14,467 confirmed cases of Covid-19 in Kane county,

where Plaintiff resides.26

D.     Plaintiff’s Insurance Policy

       36.     Plaintiff’s Insurance Policy is an “all risk” property insurance policy, meaning that

coverage applies to all Covered Causes of Loss except those explicitly excluded.

       37.     In return for Plaintiff’s premium payments, Defendant provides Business Income,

Extra Expense, and Civil Authority coverage that indemnifies Plaintiff for lost business income if

the business: (1) sustains partial or total interruption of business resulting directly from loss or

damage to property; (2) incurs extra expenses; or (3) is shut down due to orders of Civil Authority.

       38.     Plaintiff’s insurance policy states “We will pay for direct physical ‘loss’ of or

damage to Covered Property at the premises described in the Declarations caused by or resulting

from any Covered Cause of Loss.”



25
  https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx
26
   https://www.nytimes.com/interactive/2020/us/illinois-coronavirus-cases.html (last accessed
Oct. 14, 2020)

                                                 9
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 10 of 24 PageID #:10




       39.     Plaintiff’s Business Income coverage provision states:

       We will pay for the actual loss of Business Income you sustain due to the necessary
       suspension of your “operations” during the “period of restoration”. The suspension
       must be caused by direct physical loss of or damage to covered property at the
       described premises. The loss or damage must be caused by or result from a Covered
       Cause of Loss.

       40.     Plaintiff’s Extra Expense coverage provision states:

       We will pay necessary Extra Expense you incur during the “period of restoration”
       that you would not have incurred if there had been no direct physical loss or damage
       to covered property at the described premises. The loss or damage must be caused
       by or result from a Covered Cause of Loss.

       41.    Plaintiff’s Civil Authority coverage provision states:

               When a Covered Cause of Loss causes damage to property other than
       property at the described premises, we will pay for the actual loss of Business
       Income you sustain and necessary Extra Expense caused by action of civil authority
       that prohibits access to the described premises, provided that both of the following
       apply:

              (1) Access to the area immediately surrounding the damaged property is
       prohibited by civil authority as a result of the damage, and the described premises
       are within the area; and Page 8 of 32 © Society Insurance, Inc., 2015. TBP2 (05-
       15)

               (2) The action of civil authority is taken in response to dangerous physical
       conditions resulting from the damage or continuation of the Covered Cause of Loss
       that caused the damage, or the action is taken to enable a civil authority to have
       unimpeded access to the damaged property

       42.     The policy does not define the phrase “direct physical loss or damage[.]” However,

the disjunctive “or” in the phrase “physical loss or damage” means that coverage is triggered if

either a physical loss of property or damage to property occurs. The concepts are separate and

distinct and cannot be conflated.

       43.     The presence of the coronavirus in the air and its attachment to surfaces of the

premise constitutes direct physical damage to the premises because it renders the property unsafe

for human occupancy and continued use. In other words, continued use of Plaintiff’s business


                                                10
     Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 11 of 24 PageID #:11




premises would have presented an inherent and unreasonable risk of harm to Plaintiff and

Plaintiff’s employees, staff, and customers. The ubiquitous presence of COVID-19 also damaged

property surrounding Plaintiff’s business premises, causing the issuance of civil authority orders

that prevented Plaintiff from accessing and using his property as intended.

        44.     Plaintiff’s Insurance Policy does not contain a “virus exclusion” that excludes

coverage for losses resulting from viruses.

E.      Plaintiff Suffered Loss or Damage Resulting from the Coronavirus Pandemic

        45.     As a result of the Governor’s Orders and the ubiquitous nature of the coronavirus,

Plaintiff suffered physical loss and property damage because it was unable to conduct on-premise

sales of food and beverages and was forced to shut down its business operations to comply with

the state shutdown order and prevent the spread of COVID-19 to and on its premises.

        46.     Plaintiff operates the type of business the Governor’s Orders were designed to

impact. Due to the large number of customers that, during normal operations, would be present

on Plaintiff’s business premises, the property presents a high risk of transmission and contraction

of the coronavirus which may be prevented only by shutting down the business.

        47.     Plaintiff has incurred, and continues to incur, substantial lost business income and

additional expenses covered under Plaintiff’s insurance policy. To date, Plaintiff has only been

able to reopen at 25% capacity at its business location.

        48.     Plaintiff provided timely notice of its losses to Defendant of its claim for the

interruption of its business.

        49.     Defendant denied Plaintiff’s claim, stating that it was not a covered cause of loss

under the terms of the insurance policy.




                                                 11
     Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 12 of 24 PageID #:12




        50.     In being denied coverage, Plaintiff has been injured by Defendant for its refusal to

indemnify Plaintiff for business income losses, extra expenses, and civil authority closures under

the terms of its policy.

F.      Plaintiff’s Losses Arose from a Covered Cause of Loss

        51.     Plaintiff’s Policy covers its business income losses, extra expenses, or both suffered

at the onset of the coronavirus pandemic for five separate reasons.

        i.      The Governor’s Shutdown Order Resulted in Direct Physical Loss and
                Damage of Plaintiff’s Property.

        52.     Plaintiff suffered a “Covered Cause of Loss” when it the Governor of Illinois issued

its shutdown order that prevented Plaintiff from using its business premises as intended. Under

Plaintiff’s Policy, a “Covered cause of Loss” occurs when Plaintiff’s property suffered “direct

physical loss or damage.”

        53.     The Governor’s Order mandated that all restaurants that offer food or beverages for

on-premises consumption suspend such services. The Governor’s order prohibited Plaintiff and

its employees, customers, and suppliers from conducting on-premises food and beverage

consumption and thus, from utilizing its premises for its intended purpose.

        54.     As a result of the Governor’s order, Plaintiff lost the ability to conduct business on

its premises and distribute products to customers.

        55.     In response to the Governor’s Order, Plaintiff was forced to suspend its business

operations. Plaintiff, as a result, suffered the complete loss of its business income during the time

the Governor’s order remained in effect, and for which Defendant is obligated to indemnify

Plaintiff.

        56.     Therefore, the Governor’s order resulted in direct physical loss and damage because

it rendered Plaintiff’s property completely unusable and prevented Plaintiff from using its property



                                                 12
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 13 of 24 PageID #:13




for its intended function. That complete loss of use and impairment of function constitutes a

physical loss or damage to property, for which Plaintiff is entitled to recover.

       ii.     The Presence of the Virus Caused Direct Physical Loss and Damage to
               Plaintiff’s Property.

       57.     The coronavirus pandemic and the ubiquitous nature of the Coronavirus separately

caused direct physical loss or damage to Plaintiff’s covered property. The Coronavirus is known

to disseminate through the air and attach to surfaces and is capable of being spread person-to-

person The widespread, prevalent, and highly contagious nature of the virus and the numerous

customers and staff present at Plaintiff’s business location indicates that, under normal operating

conditions, the virus would be present on Plaintiff’s business property and would be capable of

injuring and threatening to injure Plaintiff’s customers and staff. The presence of the virus at

Plaintiff’s business premises constitutes a physical loss and property damage because it makes

Plaintiff’s business premises completely unusable for its intended purpose.

       58.     The Coronavirus damaged plaintiff’s property by attaching and affixing itself to

surfaces and contaminating the air and surfaces within plaintiff’s premises.             Given the

Coronavirus’ methods of transmission and the number of confirmed cases in Kane county,

Plaintiff’s premises were damaged by the presence of the Coronavirus.

       iii.    Plaintiff is Covered Under the Policy’s Business Income Coverage Provision.

       59.     The ubiquitous nature of the Coronavirus and the Governor’s Orders caused direct

physical loss or damage to Plaintiff’s covered property, resulting in actual loss of business income

as understood within the meaning of Plaintiff’s Business Income policy provision.

       60.     The physical loss or damage to Plaintiff’s property requires Defendant to indemnify

Plaintiff for business income losses pursuant to Plaintiff’s Business Income policy provision.

Plaintiff’s business was closed due to a covered cause of loss not excluded from the policy, namely,



                                                 13
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 14 of 24 PageID #:14




loss of use resulting from the Governor’s Orders and physical damage independently caused by

the Coronavirus.

       61.     Plaintiff’s business closure resulted in a loss of business income due to the

necessary suspension of Plaintiff’s operations, for which Defendant is liable to indemnify under

its Business Income policy provision.

       iv.     Plaintiff is Covered Under the Policy’s Civil Authority Coverage Provision.

       62.     The ubiquitous nature of the Coronavirus also caused direct physical loss or damage

to property other than Plaintiff’s covered property, and such loss or damage resulted in an action

by civil authority that prohibited access to Plaintiff’s covered property as understood within the

meaning of Plaintiff’s Insurance Policy.

       63.     The Governor’s order requires Defendant to indemnify Plaintiff for its losses

through Plaintiff’s Policy’s Civil Authority Coverage. The Governor’s order was issued, in part,

as a response to dangerous physical conditions and property damage at nearby premises.

Specifically, the Civil Authority Orders closed other nearby businesses, within one mile of

Plaintiff’s business, due to other premises’ Coronavirus contamination and prevented on-premises

consumption of food and beverages there.

       64.     The presence of the coronavirus near and around Plaintiff’s property constituted

physical loss and property damage of the neighboring property.

       65.     As a result of that property damage, and to prevent further spread of the virus which

would cause further property damage, the Governor of Illinois ordered non-essential businesses to

shut down.

       66.     As a result of the Governor’s Order, Plaintiff lost access its property. Specifically,

the Governor’s Order prevented Plaintiff and its employees, customers, and suppliers from




                                                14
     Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 15 of 24 PageID #:15




conducting on-premises food and beverage consumption and thus, from utilizing its premises for

its intended purpose.

       67.     As a result of the civil authority order (i.e. the Governor’s Orders), Plaintiff suffered

losses because it could not access and use its business as intended. Under Plaintiff’s Policy,

Defendant must indemnify those losses caused by the Governor’s Order.

       v.      Plaintiff is Covered Under the Policy’s Extra Expense Coverage Provision.

       68.      The ubiquitous presence of the Coronavirus and the Governor’s Orders also

triggered coverage under Plaintiff’s Extra Expense policy provision.

       69.     In an effort to avoid or minimize the suspension of business and to continue

operations, Plaintiff reopened its premises at approximately 25% capacity in July 2020. To do so,

Plaintiff was required to employ extra health and safety precautions, including daily special

sanitizing of its premises, enforcing social distancing guidelines, requiring masks to be worn, and

operating different—and shorter—business hours than typical.

       70.     As a result of these measures, Plaintiff incurred costs that otherwise would not have

been incurred and lost revenue due to changes in capacity and operating hours.

       71.     Such expenses, both in actual and opportunity cost, are covered under Plaintiff’s

Extra Expense policy provisions and are losses which Defendant must indemnify Plaintiff for.

G.     The Insurance Industry’s Response to the Civil Authority Orders

       72.     On information and belief, no insurer intends to cover losses caused by any civil

authority orders.




                                                  15
     Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 16 of 24 PageID #:16




        73.     Several insurance companies and industry groups have made it their position that

“Business interruption policies do not, and were designed to, provide coverage against

communicable diseases such as COVID-19.”27

        74.     For example, The Hartford’s website states: “Most property insurance includes

business interruption coverage, which often includes civil authority and dependent property

coverage. This is generally designed to cover losses that result from direct physical loss or damage

to property caused by hurricanes, fires, wind damage or theft and is not designed to apply in the

case of a virus.”28

        75.     Similarly, Travelers Insurance claims:

        Insurance for business interruption can provide coverage when a policyholder
        suffers a loss of income due to direct physical loss or damage to covered property
        at its location or another location. It does not cover loss of income due to market
        conditions, a slowdown of economic activity or a general fear of contamination.
        Nor does the policy provide coverage for cancellations, suspensions and shutdowns
        that are implemented to limit the spread of the coronavirus. These are not a result
        of direct physical loss or damage. Accordingly, business interruption losses
        resulting from these types of events do not present covered losses under our
        property coverage forms. Even if there has been direct physical loss or damage to
        property, your policy contains a number of exclusions that are likely to apply to
        business interruption losses. The most important exclusion to note is the exclusion
        for losses resulting from a virus or bacteria, which would include coronavirus.29

        76.     Additionally, several state departments of insurance have issued advisories

claiming that losses from the Coronavirus are excluded losses. 30




27
   https://www.insurancejournal.com/news/national/2020/03/20/561810.htm
28
   https://www.natlawreview.com/article/contractual-distancing-pandemic-insurance-litigation-
spreads-business-interruption
29
   Id.
30
   See https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf;
see also https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf

                                                16
     Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 17 of 24 PageID #:17




       77.     These misleading statements ignore the fact that Plaintiff’s losses arose from Civil

Authorities closing and Plaintiff’s business based on the belief that the inherent nature of the

premises was fundamentally dangerous for humans during the Coronavirus pandemic.

       78.     Insurance companies taking this uniform position against coverage, without

properly evaluating claims, has caught the attention of several Federal and State officials.

       79.     In California, insurance commissioner Ricardo Lara issued a notice requiring

insurance companies to fairly investigate all business interruption claims caused by COVID-19.31

       80.     Congresswoman Pramila Jaypal also sent a letter to Chubb Group, QBE Holdings,

Tokio Marine Insurance Group, Liberty Mutual Insurance Co., Mutual of Enumclaw Insurance

Co., Oregon Mutual Insurance Co., Traveler Indemnity Co., BankDirect Capital Finance, and

Nationwide Mutual Insurance Co. expressing concern over the devastation small and medium-

sized businesses face when carriers deny coverage for business losses, claiming insurers “should

honor all clearly covered coronavirus-related losses” and work with states to resolve disputes

quickly.32

       81.     President Trump also weighed in on insurance companies blanket denial of business

interruption claims, stating “you have people that have never asked for business-interruption

insurance and they have been paying a lot of money for a lot of years for the privilege of having it

an then when they finally need it, the insurance company says ‘we’re not going to give it. We

can’t let that happen. . . I would like to see the insurance companies pay if they need to pay, if it’s

fair. And they know what’s fair.”33




31
   http://www.insurance.ca.gov/0400-news/0100-press-releases/2020/release039-2020.cfm
32
   https://www.natlawreview.com/article/contractual-distancing-pandemic-insurance-litigation-
spreads-business-interruption
33
   https://www.insurancejournal.com/news/national/2020/04/14/564744.htm

                                                  17
       Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 18 of 24 PageID #:18




         82.    Other state governments, including New Jersey, Ohio, and Massachusetts, have

introduced legislation that would mandate insurers cover Business Interruption, Extra Expense,

and Civil Authority claims resulting from the Civil Authority Orders.34

         83.     Despite the attention this issue has garnered, the insurance industry, and Defendant

in particular, continues to deny claims for Business Interruption, Extra Expense, and Civil

Authority coverage due to Governmental Shutdowns. A declaratory judgment determining that

business income, extra expense, and civil authority provisions applies to business income losses

and expenses resulting from Civil Authority Orders, and other relief, is necessary to prevent

Plaintiff from being denied critical coverage for which it has paid and is entitled to.

                                  V.      CAUSES OF ACTION

                                        COUNT I
                                 DECLARATORY JUDGMENT

         84.    Plaintiff repeats all allegations set forth in the preceding paragraphs as if fully set

forth herein.

         85.    Plaintiff’s Insurance Policy is a contract under which Plaintiff paid premiums in

exchange for Defendant’s promise to pay Plaintiff’s losses arising under its Business Income,

Extra Expense, and Civil Authority policy provisions.

         86.    Plaintiff has complied with all applicable provisions of the insurance policy, yet

Defendant refuses to fulfill its obligation to indemnify Plaintiff for losses sustained as a result of

the Civil Authority Order and/or the ubiquitous nature of the Coronavirus and to which Plaintiff is

entitled.




34
     https://www.insurancejournal.com/news/east/2020/03/31/562855.htm

                                                  18
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 19 of 24 PageID #:19




       87.     Defendant has denied Plaintiff’s claims related to Business Income, Extra Expense,

and Civil Authority coverage resulting from the Civil Authority Order and/or the ubiquitous nature

of the Coronavirus.

       88.     A case or controversy exists between Plaintiff and Defendant with respect to

Plaintiff’s right to recover lost business income under its Business Income, Extra Expense, and

Civil Authority policy provisions and Defendant’s obligations to indemnify pursuant thereto.

Plaintiff paid for Business Income, Extra Expense, and Civil Authority provisions to be included

in its insurance policies, its business was ordered to close by Civil Authority Orders and was

tainted by the Coronavirus, and Defendant denied Plaintiff’s claims for business income losses

under any policy provision resulting from these closures and/or the presence of the Coronavirus.

       89.     Plaintiff has an interest in this lawsuit, as its outcome will dictate whether business

losses resulting from the Civil Authority Order and/or the presence of the Coronavirus are

recoverable under its insurance policy.

       90.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Plaintiff

respectfully requests the Court declare the following:

               a.     Plaintiff’s Insurance Policy covers business income and other losses

                      resulting from the Civil Authority Orders and/or the ubiquitous nature of

                      the Coronavirus pursuant to its Business Income, Extra Expense, and Civil

                      Authority insurance provisions;

               b.     No coverage exclusions are applicable; and

               c.     Defendant is obligated to indemnify Plaintiff for all covered business

                      income losses sustained.




                                                 19
       Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 20 of 24 PageID #:20




                                        COUNT II
                                   BREACH OF CONTRACT

         91.    Plaintiff repeats all allegations set forth in the preceding paragraphs as if fully set

forth herein.

         92.    Plaintiff’s Insurance Policy is a contract under which Plaintiff paid premiums in

exchange for Defendant’s promise to pay Plaintiff’s losses arising under its Business Income,

Extra Expense, and Civil Authority policy provisions.

         93.    Plaintiff has complied with all applicable provisions of the insurance policy, yet

Defendant refuses to fulfill its obligation to indemnify Plaintiff for covered losses sustained.

         94.    Pursuant to Plaintiff’s Insurance Policy, Defendant agreed to indemnify Plaintiff

for:

                a.     “[L]oss of Business Income you sustain due to the necessary suspension of

                       your ‘operations’” under its Business Income policy provision;

                b.     “[N]ecessary Extra Expenses you incur during the ‘period of restoration’

                       that you would not have incurred if there had been no direct physical loss

                       or damage to covered property at the described premises” under its Extra

                       Expense policy provision; and

                c.      “[A]ctual loss of Business Income you sustain and necessary Extra

                       Expense caused by action of civil authority that prohibits access to the

                       described premises” under its Civil Authority policy provision;

         95.    The Governor’s Orders resulted in physical loss or damage to Plaintiff’s property

by shutting down its business operations and declaring its premises unsafe and unfit for business

operations and/or due to the ubiquitous nature of the Coronavirus. Plaintiff’s inability to lawfully

use its premises for business purposes constitutes an impairment of function that resulted in a



                                                  20
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 21 of 24 PageID #:21




covered cause of loss or damage, or was otherwise damaged by the presence of the Coronavirus in

and/or on Plaintiff’s premise.

       96.     The Governor’s Orders were also issued in response to physical loss or damage at

properties other than Plaintiff’s and which were caused by a covered cause of loss. Other premises

in Plaintiff’s vicinity posed such a danger to public safety that governmental authorities deemed it

necessary to shut down Plaintiff’s business operations and prohibit access to Plaintiff’s property,

as other properties had the Coronavirus on its premises. The Governor’s Orders prohibited

Plaintiff from accessing its premises or conducting business.         Such action constitutes an

impairment of function that triggered Plaintiff’s Civil Authority clause and entitles Plaintiff to

indemnification.

       97.     The Governor’s Orders also caused Plaintiff to incur extra expenses at its property.

Specifically, Plaintiff incurred extra expenses to avoid or minimize the suspension of business and

to continue operations by reopening its premises at approximately 25% capacity while employing

extra health and safety precautions, including daily special sanitizing of its premises, enforcing

social distancing guidelines, requiring masks to be worn, and operating different—and shorter—

business hours than typical.

       98.     Additionally, Plaintiff’s premise was damaged by the presence of the Coronavirus

in the air and on its surfaces. The ubiquitous presence of the Coronavirus constitutes a direct

physical loss or damage to Plaintiff’s premises that are covered under the terms of Plaintiff’s

Insurance Policy. Here, the presence of the virus physically damaged the surfaces of Plaintiff’s

tavern and rendered the premises uninhabitable or fit for its intended use. Such damage and loss

of use is a covered cause of loss and renders Defendant liable to Plaintiff under the terms of its

insurance policy.




                                                21
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 22 of 24 PageID #:22




       99.     The physical damage resulting from the Coronavirus triggered Plaintiff’s Business

Income policy provision. Plaintiff’s business was closed due to a covered cause of loss not

excluded from the policy, namely, loss of use resulting from the Governor’s Orders and physical

damage independently caused by the Coronavirus.

       100.    The physical damage resulting from the Coronavirus also triggered Plaintiff’s Extra

Expense policy provision. To avoid or minimize the suspension of business, Plaintiff incurred

extra expenses by reopening its premises at approximately 25% capacity, and employing extra

health and safety precautions, including daily special sanitizing of its premises, enforcing social

distancing guidelines, requiring masks to be worn, and operating different—and shorter—business

hours than typical.

       101.    No policy exclusion applies to Plaintiff’s claims.

       102.    Defendant breached its obligations to cover Plaintiff’s business income losses and

extra expenses incurred resulting from the Governor’s Order and from physical damage caused by

the Coronavirus when it denied coverage under its Business Income, Extra Expense, and Civil

Authority policy provisions.

       103.    As a result of Defendant’s breach, Plaintiff has sustained and continues to sustain

damages for which Defendant is liable in an amount to be established at trial.

                                VI.     PRAYER FOR RELIEF

       104.    WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               a.     A Declaratory Judgment declaring:

                      i.       Plaintiff’s insurance policy covers business income and other losses

                               resulting from the Civil Authority Order and/or the ubiquitous




                                                22
    Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 23 of 24 PageID #:23




                              nature of the Coronavirus pursuant to its Business Income, Extra

                              Expense, and Civil Authority insurance provisions;

                      ii.     No coverage exclusions are applicable to the facts of this case; and

                      iii.    Defendant is obligated to indemnify Plaintiff for all business income

                              losses sustained in connection with the closure and limited

                              reopening of Plaintiff’s business due to Civil Authority Orders

                              and/or the ubiquitous presence and nature of the Coronavirus.

              b.      Awarding Plaintiff compensatory damages resulting from Defendant’s

                      breach of contract pursuant to Plaintiff’s Business Interruption, Extra

                      Expense, and Civil Authority policy provisions in an amount to be

                      determined at trial, together with appropriate prejudgment interest at the

                      maximum rate allowable by law;

              c.      Attorneys’ fees and expenses as allowable by law; and

              d.      Awarding all other relief the Court deems just, proper, and equitable.

                               VII.    JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable.

Dated: October 15, 2020                       /s/ Robert J. Pavich
                                              Robert J. Pavich
                                              Jeffrey A. Leon
                                              PAVICH LAW GROUP, PC
                                              30 W Monroe St., Ste. 1310
                                              Chicago, IL 60603
                                              Telephone: (312) 690-8400
                                              rpavich@pavichlawgroup.com
                                              jleon@pavichlawgroup.com




                                                 23
Case: 1:20-cv-06143 Document #: 1 Filed: 10/15/20 Page 24 of 24 PageID #:24




                                  J. Gordon Rudd, Jr. (Pro hac vice forthcoming)
                                  Brian C. Gudmundson (Pro hac vice forthcoming)
                                  Bryce D. Riddle (Pro hac vice forthcoming)
                                  Michael J. Laird (Pro hac vice forthcoming)
                                  ZIMMERMAN REED LLP
                                  1100 IDS Center
                                  80 South 8th Street
                                  Minneapolis, MN 55402
                                  Telephone: (612) 341-0400
                                  Facsimile: (612) 341-0844
                                  gordon.rudd@zimmreed.com
                                  brian.gudmundson@zimmreed.com
                                  bryce.riddle@zimmreed.com
                                  michael.laird@zimmreed.com

                                  Attorneys for Mensch, Inc. DBA Full Moon Bar




                                    24
